1

2

3

4

5

6

7

8                        UNITED STATES DISTRICT COURT
9                        EASTERN DISTRICT OF CALIFORNIA
10
                                 ----oo0oo----
11

12   ALEXANDER STROSS,                 NO. 2:18-CV-02715 WBS EFB
13                 Plaintiff,           ORDER REFERRING CASE TO VDRP AND
                                        STAYING PROCEEDINGS
14       v.
15   3 PHAZE ELECTRIC INC., a
     California corporation; and
16   DOES 1 through 10,
17                 Defendants.
18
                                 ----oo0oo----
19
              Pursuant to the parties’ statement that they are
20
     “amenable to submitting to mediation before a neutral selected
21
     from the Court’s Voluntary Dispute Resolution Program pursuant to
22
     Local Rule 271”, this case is hereby referred the court’s
23
     Voluntary Dispute Resolution Program (“VDRP”).
24
              IT IS THEREFORE ORDERED that:
25
              1.      Within fourteen (14) days of this Order, the
26
     parties shall contact the court’s VDRP administrator, Sujean
27
     Park, at (916) 930-4278 or SPark@caed.uscourts.gov, to start the
28
                                       1
1    process of selecting an appropriate neutral.      The parties shall

2    carefully review and comply with Local Rule 271, which outlines

3    the specifications and requirements of the VDRP.

4                2.    Any party that objects to this referral to the

5    VDRP shall file its objections within seven (7) days of this

6    Order.     Such objections shall clearly outline why that party

7    believes that the action is not appropriate for referral to the

8    VDRP.

9                3.    To avoid the unnecessary expenditure of costs and

10   attorneys’ fees, this action is hereby stayed to provide the

11   parties time to complete the VDRP session.      No later than five

12   (5) days after completion of the VDRP session, the parties shall

13   file a joint statement indicating whether a settlement was

14   reached.

15               4.    The parties shall complete the VDRP session no

16   later than July 1,     2019.    The court hereby resets the Status

17   (Pretrial Scheduling) Conference for July 22, 2019.       If a

18   settlement is not reached through VDRP, the parties shall submit

19   an Amended Joint Status Report no later than July 8, 2019.

20               IT IS SO ORDERED.
21   Dated:   April 23, 2019

22

23

24

25

26
27

28
                                          2
